      Case 4:18-cv-03168 Document 14 Filed in TXSD on 12/19/18 Page 1 of 3



                                In the United States District Court
                                for the Southern District of Texas
                                         Houston Division

Darrell Giles                                    §
        Plaintiff                                §
                                                 §
v.                                               §    Civil Action No. 4:18-cv-3168
                                                 §
City of Houston, et al.                          §
        Defendants.                              §    Jury

                                  Defendant Wilson’s Answer

        Defendant Gerald Wilson files this answer to Plaintiff’s complaint, denying all allegations

except those expressly admitted. He asserts his entitlement to qualified immunity and the statutory

immunity found in Section 101.106 of the Texas Civil Practice and Remedies Code. He demands

a jury. He also consents to the removal of this cause of action.

Defendant admits paragraphs: 7, 8, 15.

Defendant denies paragraphs: 16, 56-59, 61, 62, 64, 66-67, 78, 87, 90-91, 93, 95-96, 100-103.

Defendant cannot admit or deny paragraphs: 2, 3-6, 10-14, 18, 21-24, 26-30, 32-42, 44-53, 60, 63,

65, 69-73, 80-85, 89, 98-99.

Paragraph 1: unable to admit or deny whether Giles or Hubbard were arrested but denies the

remainder of the paragraph.

Paragraph 17: admits he was employed by the Texas Department of Public Safety at the time of the

incident in question but he is unable to admit or deny the remainder of the paragraph.

Paragraph 19: admits he detained two people and that officers from HPD arrived but is unable to

admit or deny the remainder of the paragraph.

Paragraph 20: admits he detained two people for fighting in public but unable to admit or deny the

remainder of the paragraph.
      Case 4:18-cv-03168 Document 14 Filed in TXSD on 12/19/18 Page 2 of 3



Paragraph 25: admits he did not witness fighting but is unable to admit or deny the remainder of the

paragraph.

Paragraph 31: admits he performed HGN test on one of the individuals but unable to admit or deny

the remainder of the paragraph.

Paragraph 43: admits that Giles is bringing causes of actions but denies liability.

Paragraph 55: admits he acting under color of law but denies the remainder of the paragraph.

Paragraph 75: unable to admit or deny whether any officer reported that another officer acted

unlawfully but denies the remainder of the paragraph.

Paragraph 76: admits he conducted an HGN test, denies any role in a conspiracy, but is unable to

admit or deny the remainder of the paragraph.

Paragraph 77: denies being a conspirator but is unable to admit or deny remainder of the paragraph.

Paragraph 92: denies any false imprisonment and is unable to admit or deny the remainder of the

paragraph.

                                                 Respectfully submitted,

                                                 KEN PAXTON
                                                 Attorney General of Texas

                                                 JEFFREY C. MATEER
                                                 First Assistant Attorney General

                                                 BRANTLEY STARR
                                                 Deputy First Assistant Attorney General

                                                 DARREN L. MCCARTY
                                                 Deputy Attorney General for Civil
                                                 Litigation

                                                 SHANNA E. MOLINARE
                                                 Division Chief
                                                 Law Enforcement Defense Division
     Case 4:18-cv-03168 Document 14 Filed in TXSD on 12/19/18 Page 3 of 3



                                                 /s/SETH BYRON DENNIS
                                                 SETH BYRON DENNIS
                                                 Assistant Attorney General
                                                 Attorney-in-charge
                                                 State Bar No. 00790580

                                                 P. O. Box 12548, Capitol Station
                                                 Austin, Texas 78711
                                                 (512) 463-2080
                                                 Fax No. (512) 936-2109

                                                 Attorney for Defendant Wilson

                                   Notice of Electronic Filing

       I, Seth Byron Dennis, Assistant General of Texas, do hereby certify that I have electronically

submitted for filing, a true and correct copy of the above and foregoing Defendant Wilson’s

Answer in accordance with the Electronic Case Files System of the Southern District of Texas, on

this the 19th day of December, 2018.

                                                 /s/ Seth Byron Dennis
                                                 SETH BYRON DENNIS
                                                 Assistant Attorney General

                                       Certificate of Service

       I, Seth Byron Dennis, Assistant Attorney General of Texas, do hereby certify that a true and

correct copy of the above and foregoing Defendant Wilson’s Answer has been served by means of

the Southern District of Texas’s CM/ECF filing system, in accordance with the Federal Rules of

Civil Procedure on this the 19th day of December, 2018, addressed to all parties of record.

                                                 /s/ Seth Byron Dennis
                                                 SETH BYRON DENNIS
                                                 Assistant Attorney General
